


Exhibit 10.3


INTERCREDITOR AGREEMENT
This Intercreditor Agreement (this “Agreement”) is entered this 2nd day of
November, 2012, by and among WELLS FARGO CAPITAL FINANCE, LLC, as agent for a
syndicate of lenders (“Revolving Agent”), and WELLS FARGO BANK, N.A. (“Term
Agent”; together with Revolving Agent, the “Agents”), relative to credit
facilities now or hereafter extended to THE DIXIE GROUP, INC., a Tennessee
corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited liability
company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California corporation
(“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited liability company
(“Masland”; together with Dixie, Candlewick and Fabrica, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), and LINEAGE PCR, INC.,
a Delaware corporation (the “Seller”).
WITNESSETH:
WHEREAS, Agents and the syndicate of lenders represented by them have extended
certain credit facilities (the “Agent Loans”) to Borrowers, which are secured by
substantially all assets of Borrowers; and
WHEREAS, Seller has agreed to sell to Masland certain real property and
equipment located in Calhoun, Georgia, as more particularly described below, and
to finance such purchase with a $5,500,000.00 loan (the “Seller Loan”), secured
by all real property, improvements and fixtures now or hereafter located on the
Seller Real Property (as such term is defined below), and additionally, all
personal property purchased by Masland pursuant to such sale; and
WHEREAS, Seller and Agents desire to confirm their respective rights in the
collateral securing the Seller Loan and the Agent Loans;
NOW THEREFORE, as inducement for Seller to a) extend the Seller Loan to Masland
and b) consent to the lien of Agents with respect to certain personal property
of Masland, and as an inducement for Agents to consent to the priority lien of
Seller in the property securing the Seller Loan, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Seller Collateral. Masland has conveyed to Seller a first priority
security deed interest in and to certain real property commonly known as 200
Fair Street, Calhoun, Georgia, including all premises, buildings, improvements,
and fixtures located therein or thereon (collectively, the “Seller Real
Property”), and a first priority security interest in all personal property and
equipment located on or in the Seller Real Property that has been purchased by
Masland from Seller pursuant to the terms of that certain Asset Purchase
Agreement (the “APA”) dated as of November 2, 2012 by and between Seller and
Masland (collectively, the “Seller Equipment”), all as more particularly
described in that certain Deed to Secure Debt, Assignment of Rents and Security
Agreement executed by Masland in favor of Seller on or about the same date
hereof (the “Instrument”), a true, correct and complete copy of which is
attached hereto as “Exhibit A”. The Instrument is in full force and effect and,
to the knowledge of Seller, no Borrower or other applicable grantor or mortgagor
thereunder is in default of any provision of the Instrument.
2.    Acknowledgments of Relative Lien Priorities.
(a)    The Agents hereby acknowledge and consent to the first priority deed to
secure debt conveyance by Masland to Seller with respect to the Seller Real
Property. The Agents acknowledge and consent to the recording by the Seller of
the Instrument.
(b)    The Agents hereby acknowledge and consent to the first priority lien of
the Seller with respect to the Seller Equipment. The Agents consent to the
filing by the Seller of such financing statements and other




--------------------------------------------------------------------------------




documents as the Seller deems necessary or advisable to create, perfect, or
better perfect the Seller's liens on the Seller Equipment.
(c)    The Seller hereby acknowledges and consents to (i) the first priority
lien of Revolving Agent on all inventory and other personal property owned by
any Borrower and located on the Seller Real Property, excluding all Seller
Equipment, the Mini-Kuster (as such term is defined below) and all Seller
Consigned Inventory (as such term is defined below) (all such non-excluded
inventory and personal property, collectively, the “Calhoun Personal Property
Collateral”), and (ii) the second priority lien of Term Agent on such Calhoun
Personal Property Collateral. The Seller consents to the filing by the Revolving
Agent and the Term Agent of such financing statements and other documents as
such Agent deems necessary or advisable to create, perfect, or better perfect
such Agent's liens on the Calhoun Personal Property Collateral. As used herein:
(x) the “Mini-Kuster” shall mean that certain Mini-Kuster sample dye range
equipment leased by Seller to Borrower pursuant to that certain Equipment Lease
dated the date of the APA; and (y) “Seller Consigned Inventory” shall mean all
inventory owned by Seller or its affiliates that is present at the Seller Real
Property as of the date hereof, and all future inventory owned by Seller or its
affiliates that is delivered by Seller or its affiliates to a Borrower at the
Seller Real Property, in each case for processing or storage by a Borrower on
behalf of Seller or its affiliates. For the avoidance of doubt, the parties
acknowledge that Seller or its affiliates shall retain title to the Mini-Kuster
and Seller Consigned Inventory, and any filing of financing statements with
respect to the Mini-Kuster and Seller Consigned Inventory is intended to provide
notice of Seller's (or its affiliates') retained title therein.
3.    Disclaimer.
(a)    The Seller does not own or hold, and hereby releases and disclaims, any
title, security interest, lien, claim or other interest in any of each
Borrower's accounts, chattel paper, commercial tort claims, deposit accounts,
documents, equipment (other than the Seller Equipment and the Mini-Kuster),
general intangibles, instruments, inventory (other than Seller Consigned
Inventory), investment property, letter-of-credit rights, letters of credit and
money (together with the Calhoun Personal Property Collateral, hereinafter
referred to as “Personal Property Collateral”). Notwithstanding the above, the
term “Personal Property Collateral” as used herein shall not include any
interest in the proceeds of any portion of the Property (as that term in defined
in the Instrument), including proceeds received with respect to insurance,
condemnation or any sale of any portion of the Property, whether such proceeds
are held by Borrower or by either Agent, respectively.
(b)    Each of Term Agent and Revolving Agent acknowledges that it does not own
or hold, and agrees that it will not take or receive, any title, security
interest, lien, claim or other interest in the Seller Real Property, the Seller
Equipment, the Seller Consigned Inventory or the Mini-Kuster or any other
portion thereof, including the proceeds derived therefrom. Nothing contained
herein shall limit in any manner (i) the Agents' rights under Section 6 of this
Agreement, or (ii) the Agents' rights to take and receive any title, security
interest, lien, claim or other interest in the Seller Real Property or the
Seller Equipment or any other portion thereof, including the proceeds derived
therefrom, upon Masland's full payment and satisfaction of the Debt (as such
term is defined in the Instrument attached hereto as Exhibit A).
4.    Notices to Agents. The Seller shall promptly notify the Agents as provided
herein of each of the following events:
(a)    Any legal action which the Seller may commence to foreclose any
Borrower's interests in the Seller Real Property or the Seller Equipment, or to
appoint a receiver for the Seller Real Property or the Seller Equipment; and
(b)    Any agreement or proposal for any Borrower to voluntarily convey to the
Seller title to all or any portion of the Seller Real Property or the Seller
Equipment.






--------------------------------------------------------------------------------




All notices to the Agents shall be deemed given when received by Wells Fargo
Capital Finance, LLC at 1100 Abernathy Road, Suite 1600, Atlanta, GA 30328 and
by Wells Fargo Bank, N.A. at 3100 West End Avenue, Suite 530, Nashville, TN
37023.
5.    Notices to Seller. Each Agent shall promptly notify Seller as provided
herein of each of the following events:
(a)    Any legal action which such Agent may commence to levy, sell or foreclose
any Borrower's interests in the Calhoun Personal Property Collateral; and
(b)    Any agreement or proposal for any Borrower to voluntarily convey to such
Agent title to all or any portion of the Calhoun Personal Property Collateral.


All notices to Seller shall be deemed given when received by Lineage PCR, Inc.,
920 Milliken Road M-620, Spartanburg, South Carolina 29303, Attn: Steve
Williams.
6.    Agents' Right to Take Possession of Calhoun Personal Property Collateral.
Seller hereby grants each Agent the right, upon prior notice and with the
reasonable supervision of Seller, to take and remain in non-exclusive possession
of the Calhoun Personal Property Collateral at the Seller Real Property for
purposes of holding, selling, storing, liquidating, realizing upon or otherwise
disposing of the Calhoun Personal Property Collateral, and for related and
incidental purposes, for up to ninety (90) days from and after the receipt by
such Agent of any notice required under Section 4 hereof or after Seller's
receipt of any notice required under Section 5 hereof. For the avoidance of
doubt, neither Agent shall be permitted to operate the Calhoun Personal Property
Collateral at the Seller Real Property except to the extent necessary to inspect
or maintain the Calhoun Personal Property Collateral in connection with the sale
or preparation for sale thereof. In the event either Agent exercises such right,
the following shall apply:
(a)    Seller and such Agent shall reasonably cooperate with each other in order
to effectuate (i) Seller's rights with respect to the Seller Real Property, the
Seller Equipment, the Seller Consigned Inventory and the Mini-Kuster, and (ii)
such Agent's rights with respect to the Calhoun Personal Property Collateral,
which cooperation shall include such Agent's agreement to use commercially
reasonable efforts not to disrupt any dyeing activities with respect to Seller
Consigned Inventory (it being understood that neither Agent shall be obligated
to make funds available to any Borrower to enable it to conduct such activities)
or any of Seller's activities for the purposes of holding, processing,
manufacturing, selling, using, storing, liquidating, realizing upon or otherwise
disposing of the Seller Real Property, the Seller Equipment, the Seller
Consigned Inventory and/or the Mini-Kuster, and for related and incidental
purposes.
(b)    Such Agent shall promptly replace and repair any damage to the Seller
Real Property, the Seller Equipment, the Seller Consigned Inventory and the
Mini-Kuster caused by or related to such Agents' entry onto the Seller Real
Property or exercise of any remedy with respect to the Calhoun Personal Property
Collateral as set forth in this Section 6.
(c)     Provided that Seller has taken possession of the Property and is
conducting carpet dyeing operations at the Seller Real Property, at the request
and expense of either Agent, Seller shall use its commercially reasonable
efforts to dye-process inventory that constitutes Calhoun Personal Property
Collateral located at the Seller Real Property at then-prevailing market rates.
7.    Miscellaneous. This Agreement shall be governed by, and construed in
accordance with, the substantive laws (other than conflict laws) of the State
where the Seller Real Property is located. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. No failure on the part of any party to
exercise, and no delay in exercising any right, power or remedy hereunder shall
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise of such right, power or remedy or the exercise of any other
right, power or remedy. This Agreement expresses completely, exclusively and
finally all the agreements, conditions and covenants of the Seller and Agents
relative to their recognition of their respective rights in and to the




--------------------------------------------------------------------------------




Seller Real Property, the Seller Equipment, the Seller Consigned Inventory, the
Mini-Kuster and the Personal Property Collateral and does not need evidence
(written or oral) of prior, contemporaneous or subsequent statements or
representations (express or implied) to reflect the intentions of the parties.
This Agreement may not be supplemented or modified except in writing. This
Agreement does not imply a commitment to lend and shall be binding as long as
any Agent holds any title, security interest or lien in any of the Personal
Property Collateral, or Seller holds any title, security interest or lien in any
of the Seller Real Property or the Seller Equipment or any debt secured thereby
is subject to being set aside, recovered, rescinded or required to be returned
for any reason. Each Agent hereby acknowledges that neither Agent, respectively,
shall have any interest whatsoever in the Seller Consigned Inventory or the
Mini-Kuster so long as such items are owned by the Seller. THE PARTIES WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO
THIS DISCLAIMER AND CONSENT.




--------------------------------------------------------------------------------






2
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the below
parties as of this 2nd day of November 2012.
 
LINEAGE PCR, INC., as Seller
 
 
 
By: /s/ Joseph M. Salley
 
Name: Joseph M. Salley
 
Title: President
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Revolving Agent
 
 
 
By: /s/ Gary Forlenza
 
Name: Gary Forlenza
 
Title: VP
 
 
 
WELLS FARGO BANK, N.A., as Term Agent
 
 
 
By: /s/ Bryan Hulker
 
Name: Bryan Hulker
 
Title: SVP





